Title: Memorandum from Aaron Burr, [ca. 17 March 1801]
From: Burr, Aaron
To: Jefferson, Thomas



[ca. 17 Mch. 1801]




New York



David Gelston, Collector, vice
Sands
}
    The Republicans of the NY. delegation in Senate & H. of R. are unanimously of opinion that these changes should be made—they unite also in the arrangement here proposed, except that one Gentleman would prefer that Bailey and Davis should change place—Willett and Brown are also candidates for the Marshalls place and are both well qualified—all are personally known to a. Gallatin


John Swartwout, Marshall, vice
Giles


Theodr. Bailey, Supervr. & Inspecr vice
Fish


Matthew L. Davis, Naval officer Vice
Rogers


Edw. Livingston, dist. atty. Vice
Harison




Post Mr. at Esopus vice   Elmendorf
}
These are the suggestion of A.B. from personal knowledge.


Gilbert Livingston Post Mr. at Poughkeepsie vice Powers





Connecticut



Gideon Granger, dist atty.
vice Edwards
This arrangement will be highly acceptable to our friends in Connecticut—all with whom I have had any Communication concur heartily, and deem the three last to be immediately Necessary. Edwards and Bradley will resign.


Epraim Kirby—Marshall
vice Bradley


   Munson Collectr. at N. Haven
vice Goodrich


John Rutherford Throop    Surveyr. at Do.
vice Munson


Abm. Bishop Post Mr at Do
Vice


If the office of P.M. Genl. should become Vacant and Hampton should decline, Kirby would fill it very ably and would be willing to accept—He consents to take the office of Marshall from public Motives only, the emoluments being in that State very inconsiderable—
Judge Bull of Hartford is recommended for Loan officer, in Case of Vacancy—



S. Carolina


Danl. Doyley now treasurer of that State—





Collector, vice Simmons
}
Suggested by Pinckney and Alston and said to have the Concurrence of Hampton—The two former thought to be immedia[tely] and indispensbly Necessary to our Interests in S.C.


Col. Edw. Darrell
Supervisor vice Stephens


Dominick A. Hall



    
Marshall Vice Wm. B. Cochran



John J. Murray, formerly of Georgetown S.C. and a Member of the legislature of that State, has lately Married the only daughter of a very Wealthy Citizen of the State of NY. and has settled near his father in Law—Educated a Merchant and said to be of Respectable family and Connections—
—He wishes to be consul to Glascow or to some principal port in France—
—recommended by C. Pinckney & by Dr. Blythe one of the S.C. Electors, A.B. concurs in this recommendation—
Jas. Glover Chenango County now a member of the Legislature of N. York—an active, intelligent, discreet man & decided republican—proposes to remove into the Mississippi Territory & wishes to have an Agency in the sale of Lands of the U.S. He is eminently qualified for any such employment and must, wherever he may reside, become a man of considerable influence—He is about 32 yrs. of age

